“2U-CKe ate - ‘279
oyeidos5 OS€ 2:20 CY DABS: DEMAS. ibpocument 40-72. Filed dgiz EO Fas e4or Ko. Fae IO iar es)

RE: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-
04988-JFW-AS)

From: Amanda Seabock (amandas@potterhandy.com)
To: — mrmolina@sbcglobal.net; rayballister@potterhandy.com

Cc: — chriss@potterhandy.com; langervstadiumwinebeerminimarketandlamwaybz67 3361 7@ projects.filevine.com

Date: Monday, August 10, 2020, 08:32 PM PDT

 

 

| will look into this immediately and respond substantively asap.

Amanda

Amanda Seabock, Esq.
AmandaS@PotterHandy.com

Potter Handy, LLP

8033 Linda Vista Rd, Suite 200
San Diego, CA 92111
858-375-7385 | 888-422-5191 (fax)

The information contained in this email may be confidential and/or legaily privileged, It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipfent, you are hereby notified that any unauthorized review, use,
disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
received this communication in error, please reply to the sender and destroy all copies of the message. ‘To contact us directly, send

to info@potterhandy.com. Tax Opinion Disclaimer: ‘To comply with IRS regulations, we advise that any discussion of Federal tax issues

in this E-mail was not intended or written to be used, and cannot be used by you, (i) te avoid any penalties imposed under the Internal
Revenue Code or, (ii} to promote, market or recommend te another party any transaction ar matter addressed herein,

From: Monica Molina <mrmolina@sbcgicbal.net>

Sent: Monday, August 10, 2020 11:66 AM

To: Amanda Seabock <amandas@potterhandy.com>; Ray Ballister <rayballister@potterhandy.com>

Subject: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-JFW-AS)

Dear Ms. Seabock,

| received an electronic notice of a request to enter default against my client in the above-referenced case. This
request is simply in bad faith and must be withdrawn immediately. You were copied on the emails following my
meet and confer under Local Rule 7-3 with Mr. Ballister on July 31, 2020. He agreed following our meet and

 

42

 
. Case 2:20-cv-04988-JFW-AS Document 40-12 Filed 10/27/20 Page 2o0f2 Page ID #:280
9/6/2020 AT&T Yahoo Mail - RE: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-JFW-AS)

confer, as required prior to my client's motion to dismiss, to amend the complaint. He indicated that the amended
complaint would be filed on or about August 5,2020, which has not been done. In the interim, you request an entry
of default against my client. That is sanctionable.

Please withdraw the request immediately or | will be forced to file a motion to set aside as well as a motion for
sanctions, attorney fees and cosis.

Regards,

Monica R. Molina

LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain
information which is confidential, proprietary, attorney work-product or attorney-client privileged.
If this transmission is received by anyone other than the intended recipient(s), the recipient(s)
should immediately notify the sender by reply and then delete the transmission. In no event
shall this transmission be read, used, copied, reproduced, stored or retained by anyone other
than the intended recipient(s) except with their express written consent.

 

22.

 
